     Case 2:18-cv-03759-SVW-RAO Document 85 Filed 02/20/19 Page 1 of 1 Page ID #:2855
                                                                                                                             CLEAR FORM
 Name George Rikos (SBN 204864); Noam Glick (SBN 251582)
 Address 225 Broadway, Suite 2100
 City, State, Zip San Diego, California, 92101
 Phone (858) 342-9161
 Fax (858) 724-1453
 E-Mail george@georgerikoslaw.com; noam@glicklawgroup.com
 G FPD        G Appointed    G CJA      G Pro Per    G✘Retained

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
DEBORAH ANDERSON                                                        CASE NUMBER:

                                                                                              2:18-cv-03759-SVW-RAO
                                                    PLAINTIFF(S),
                                  v.
EQUINOX HOLDINGS, INC., a Delaware corporation,
et al.                                                                                    NOTICE OF APPEAL
                                                 DEFENDANT(S).



NOTICE IS HEREBY GIVEN that                                        Deborah Anderson                              hereby appeals to
                                                                  Name of Appellant
the United States Court of Appeals for the Ninth Circuit from:

 Criminal Matter                                                        Civil Matter
 G Conviction only [F.R.Cr.P. 32(j)(1)(A)]                              G Order (specify):
 G Conviction and Sentence
 G Sentence Only (18 U.S.C. 3742)
 G Pursuant to F.R.Cr.P. 32(j)(2)                                       G
                                                                        ✘ Judgment (specify):
 G Interlocutory Appeals                                                    After Trial by Court [Doc. 76]
 G Sentence imposed:
                                                                        G Other (specify):

 G Bail status:



Imposed or Filed on            January 22, 2019         . Entered on the docket in this action on January 22, 2019                           .

A copy of said judgment or order is attached hereto.


February 20, 2019                                       /s/George Rikos
Date                                                    Signature
                                                        G Appellant/ProSe           G
                                                                                    ✘ Counsel for Appellant           G Deputy Clerk

Note:     The Notice of Appeal shall contain the names of all parties to the judgment or order and the names and addresses of the
          attorneys for each party. Also, if not electronically filed in a criminal case, the Clerk shall be furnished a sufficient number
          of copies of the Notice of Appeal to permit prompt compliance with the service requirements of FRAP 3(d).



A-2 (01/07)                                                 NOTICE OF APPEAL
